Per Curiam.

An award under former R.C. 4123.57(A) requires not only “some evidence” of actual impaired earning capacity, but also “some evidence” causally relating the impairment to the allowed conditions. State, ex rel. Apgar, v. Indus. Comm. (1989), 42 Ohio St. 3d 5, 535 N.E. 2d 1364. The latter element is missing here.
Claimant has submitted no evidence showing that her lack of wages is due to the twenty-five percent impairment noted by Dr. Rosen. We will not speculate as to whether her lack of earnings is attributable to the allowed conditions or is due to, for example, a voluntary decision not to work for reasons unrelated to her injury. Absent proof of causal relationship, claimant is not entitled to an award for impaired earning capacity.
We further conclude that the appellate court erred in returning the cause to the commission for an amended order identifying the nonmedical disability factors relied on in determining the percentage of permanent partial disability. Two relevant orders were issued here. Claimant’s percentage of permanent partial disability was determined in the first, not the second, commission order, and this first order was not administratively appealed. Accordingly, the first order is not at issue.
For the reasons set forth above, the judgment of the court of appeals is reversed, and the writ of mandamus is allowed.

Judgment reversed and writ allowed.

Moyer, C.J., Holmes, Wright and H. Brown, JJ., concur.
Sweeney, Douglas and Res-nick, JJ., dissent.